EXHIBIT 10.2




RING ENERGY, INC.

STOCK OPTION AGREEMENT




AGREEMENT made as of the __ day of ____, 20__, by and between RING ENERGY, INC.,
a Nevada Corporation (the "Company"), and ________ (the "Optionee").




W I T N E S S E T H:




WHEREAS, pursuant to the Ring Energy, Inc., Long-Term Incentive Plan (the
"Plan"), the Company desires to grant to the Optionee and the Optionee desires
to accept an option to purchase shares of common stock, $0.001 par value, of the
Company (the "Common Stock") upon the terms and conditions set forth in this
agreement;




NOW, THEREFORE, the parties hereto agree as follows:




1.

The Company hereby grants to the Optionee an option to purchase ________ shares
of Common Stock at a purchase price per share of ________.  This option is
intended to be treated as a so-called "non-qualified stock option" and this
agreement will be construed and interpreted accordingly.




2.

Except as specifically provided herein, the option will become exercisable in
accordance with the following schedule based upon the number of full years of
the Optionee's continuous employment or service with the Company or a Subsidiary
(as defined in the Plan) following ________:




Full Years of Continuous Employment Service

 

Incremental Percentage of Option Exercisable

 

Cumulative Percentage of Option Exercisable

 

 

 

 

 

Less than 1

 

0%

 

0%

1

 

20%

 

20%

2

 

20%

 

40%

3

 

20%

 

60%

4

 

20%

 

80%

5 or more

 

20%

 

100%




No shares of Common Stock may be purchased hereunder unless the Optionee shall
have remained in the continuous employ or service of the Company or a Subsidiary
through ________.  Unless sooner terminated, the option will expire if and to
the extent it is not exercised within ten (10) years from the date hereof.




3.

The option may be exercised in whole or in part in accordance with the above
schedule by delivering to the Secretary of the Company:  (a) a written notice
specifying the number of shares to be purchased; and (b) payment in full of the
exercise price, together with the amount, if any, deemed necessary by the
Company to enable it to satisfy any income tax withholding obligations with
respect to the exercise (unless other arrangements, acceptable to the Company,
are made for the satisfaction of such withholding obligations).  The exercise
price shall be payable by bank or certified check.  The Company may (in its sole
and absolute discretion) permit all or part of the exercise price to be paid
with previously-owned shares of Common Stock or in installments (together with
interest) evidenced by the Optionee's secured promissory note.




4.

No shares of Common Stock shall be sold or delivered hereunder until full
payment for such shares has been made (or, to the extent payable in
installments, provided for).  The Optionee shall have no rights as a stockholder
with respect to any shares covered by the option until a stock certificate for
such shares is issued to him.  Except as otherwise provided herein, no
adjustment shall be made for dividends or distributions of other rights for
which the record date is prior to the date such stock certificate is issued.




5.

This option is not assignable or transferable except by will and/or the laws of
descent and distribution, and is exercisable during the Optionee's lifetime only
by him.




6.

If the Optionee ceases to be employed by or to perform services for the Company
and any Subsidiary, or in the event of the Optionee’s death or disability (as
defined in the Plan), then, unless sooner terminated under the terms hereof, the
option will terminate as provided in Section 8 of the Plan.  





1




--------------------------------------------------------------------------------




7.

If the shares to be issued upon an exercise of the option are not registered
under the Securities Act of 1933, then, as a further condition of the Company's
obligation to issue such shares, the Optionee may be required to give a
representation in writing that the Optionee is acquiring the shares for his own
account as an investment and not with a view to, or for sale in connection with,
the distribution of such shares, and the certificates representing such shares
shall bear a legend to such effect as the Company's counsel shall deem necessary
or desirable.  The option shall in no event be exercisable and shares shall not
be issued hereunder if, in the opinion of counsel to the Company, such exercise
and/or issuance would result in a violation of federal or state securities laws.




8.

In case of any stock split, stock dividend or similar transaction which
increases or decreases the number of outstanding shares of Common Stock, or in
the event of a Change of Control or Restructure (as defined in the Plan) the
provisions of Section 7 of the Plan shall govern any adjustment to the number of
shares of Common Stock that may be issued, and/or the exercise price payable,
upon the exercise of this option.




9.

Nothing in this agreement shall give the Optionee any right to continue in the
employ or service of the Company or a Subsidiary, or interfere in any way with
the right of the Company to terminate the employment or service of the Optionee.




10.

The provisions of the Plan shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof.  The
Optionee acknowledges that he has received a copy of the Plan prior to the
execution of this agreement.  The interpretation and construction of any terms
or conditions of the Plan or of this agreement or other matter related to the
Plan by any committee of the Company authorized to administer the Plan shall be
final and conclusive.




11.

This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors, legal representatives and
permitted assigns.




12.

This agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.  This agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
except by written instrument executed by the parties.




IN WITNESS WHEREOF, this agreement has been executed as of the date first above
shown.







RING ENERGY, INC.







By:________________________________________




Name:______________________________________




Title:_______________________________________











2


